       Case 1:15-cv-00587-NONE-SAB Document 96 Filed 09/15/20 Page 1 of 3



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   THURMAN GAINES,                                  )   Case No.: 1:15-cv-00587-NONE-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER SETTING EVIDENTIARY HEARING
13          v.                                            TO DETERMINE DISPUTED ISSUES OF FACT
                                                      )   REGARDING EXHAUSTION OF THE
14                                                    )   ADMINISTRATIVE REMEDIES
     CALIFORNIA DEPT. OF CORRECTIONS
                                                      )
     et al.,
15                                                    )   (ECF No. 94)
                                                      )
16                   Defendants.                      )
                                                      )
17                                                    )
18          Plaintiff Thurman Gaines is proceeding in forma pauperis in this civil rights action pursuant to
19   42 U.S.C. § 1983. Plaintiff is represented by Robert Flynn.
20          On January 15, 2020, Defendants’ exhaustion related motion for summary judgment was
21   denied, without prejudice. (ECF No. 94.) The Court found that material disputes of fact exist
22   whether Plaintiff filed an administrative appeal grieving Defendant’s denial of a lower tier and lower bunk
23   chrono. (Id.)
24          In order to resolve the disputes of fact, the Court sets an Albino evidentiary hearing before the
25   undersigned on Friday, November 13, 2020, at 10:00 a.m. in Courtroom 9. In light of the
26   coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the Court finds that the
27   parties shall appear remotely via Zoom. The parties shall meet and confer to determine whether they
28   can present their witnesses and evidence during the evidentiary hearing via the Zoom application.
                                                          1
       Case 1:15-cv-00587-NONE-SAB Document 96 Filed 09/15/20 Page 2 of 3



1             Counsel for the parties shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-5672

2    or mhernandez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel are

3    also required to arrange for Plaintiff’s participation by contacting the Litigation Coordinator at the

4    institution where Plaintiff is housed and providing the necessary Zoom contact information.

5             Any unincarcerated witnesses may appear voluntarily without further order of the Court. To the

6    extent that the parties seek to have incarcerated witnesses appear for the evidentiary hearing, all motions

7    for the attendance of incarcerated witnesses must be filed on or before September 30, 2020. The

8    witnesses must have relevant evidence regarding the issues described above. The motion should be

9    entitled “Motion for Attendance of Witnesses.” The motion must: (1) state the name, address, and prison

10   identification number (if any) of each witness to be called; (2) explain what relevant information each

11   witness has, and how that witness has personal knowledge of the relevant information; and (3) state

12   whether each such witness is willing to voluntarily testify. Any opposition to a motion for the attendance

13   of incarcerated witnesses must be filed on or before October 7, 2020.

14            No later than October 20, 2020, the parties shall confer regarding the witnesses to be called

15   and the evidence to be presented at the hearing. No later than November 3, 2020, each party shall file

16   and serve a witness list. The parties shall be prepared to submit any relevant documents available to

17   share on screen (via the Screen Share feature on Zoom) with the Court and other parties during the

18   settlement conference. Plaintiff’s exhibits shall be pre-marked using numbers beginning with 1 (e.g.,

19   1, 2, etc.). Defendant’s exhibits must be pre-marked using letters beginning with A (e.g., A, B, C …

20   AA, BB, CC … AAA, BBB, CCC, etc.).

21            A separate order and writ of habeas corpus ad testificandum for Plaintiff’s attendance at the

22   hearing will be issued in due course.

23
24   IT IS SO ORDERED.

25   Dated:     September 15, 2020
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28

                                                         2
     Case 1:15-cv-00587-NONE-SAB Document 96 Filed 09/15/20 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
